IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF THE       §
PETITION OF WILLIAM WISHER § No. 467, 2018
FOR A WRIT OF MANDAMUS.    §
                           §

                            Submitted: September 19, 2018
                             Decided: December 5, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

       (1)    On September 10, 2018, Wisher filed a petition asking this Court to

issue a writ of mandamus directing the Superior Court to accept a pro se motion to

suppress evidence in Wisher’s then-pending criminal case, which was scheduled for

trial.1 The following day, September 11, 2018, Wisher pleaded guilty to three of the

sixteen charges in the Superior Court case and was sentenced.

       (2)    In response to Wisher’s petition, the State represents that Wisher

withdrew his petition for a writ of mandamus at the guilty plea hearing on September

11, 2018. The State’s representations are supported by the Superior Court docket.2

       (3)    When invoking this Court’s original jurisdiction to issue extraordinary

relief, the burden is on the petitioner to establish an entitlement to such relief.3 In

this case, even if he had not withdrawn his mandamus petition on September 11,


1
  State v. Wisher, Del. Super., Cr. ID Nos. 1709004017 & 1710006788.
2
  See, e.g., Docket at 42, State v. Wisher, Cr. ID No. 1709004017.
3
  In re Wittrock, 649 A.2d 1053, 1054 (Del. 1994).
2018, Wisher is not entitled to compel the Superior Court to consider a suppression

motion in a case he decided not to take to trial.

      NOW, THEREFORE, IT IS ORDERED that the petition for a writ of

mandamus is DISMISSED.

                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                        Justice




                                           2